DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a solder with ground bar, comprising: a first unit including a first ground bar and a first solder layer that is attached to one side of the first ground bar; and a second unit including a second ground bar and a second solder layer that is attached to one side of the second ground bar, wherein the first unit and the second unit are arranged in such a manner that the first solder layer and the second solder layer face each other, wherein a portion of the first solder layer and a portion of the second solder layer are joined together and another portion of the first solder layer and another portion of the second solder layer are not joined together, and wherein the portion of the first solder layer and the portion of the second solder layer not joined together directly face each other (claim 1).  This invention also deals with a method for manufacturing a coaxial cable array by attaching a ground bar to coaxial cables using a solder with ground bar, wherein the solder with ground bar comprises: a first unit including a first ground bar and a first solder layer that is attached to one side of the first ground bar, and a second unit including a second ground bar and a second solder layer that is .


Response to Arguments
Applicant's arguments filed October 19, 2020, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Because Okumura does not pre-join any portion of an upper solder layer to a lower solder layer prior to being disposed between the ground bars 5 and around the cables 1, Okumura cannot disclose a portion of upper and lower solder layers that are joined together and another portion of the layers that are not joined together and that directly face each other. Thus, Okumura does not anticipate claim 1." is persuasive and therefore claims 1-12 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 15, 2021